BY THE COMMISSION.
The commission by its duly designated examiner, Harold E. Smithers, held a public hearing in this matter at Lakeland on September 24, 1968.
The examiner’s report and recommended order was duly served on all of the parties. Exceptions to the recommended order were filed with the commission. The entire record herein, including the *126application, the testimony adduced at the public hearing and the exceptions to the recommended order, has been examined by the full commission. After due consideration, the commission now enters its order in this cause.
Because much of the applicant’s general operations would be applicable to each docket, a consolidated hearing was held and in the commission’s opinion a consolidated order will most expeditiously dispose of the matters involved.
As a result of an informal conference held before the hearing in this matter on the subject of what constitutes former municipal exempt area of the municipalities involved, the applicant withdrew its applications for Auburndale (docket no. 9650-UHGC) and Lakeland (docket no. 9651-UHGC.) These withdrawals were allowed by commission order no. 8160 dated October 30, 1968.
This applicant is a Florida corporation, commencing business in 1963. It is somewhat related to Three Ivory Brothers Moving Co., both of which operate from the same facility at what is commonly referred to as Bartow Air Base. Three Brothers is agent for interstate and intrastate carriers, whereas applicant apparently provides intrastate city moving only. As to Bartow (docket no. 5460-UHGC), 11 documents showing local moves from November, 1966 through July, 1967 were presented as being representative of the moves performed. As to Winter Haven (docket no. 9649-UHGC), 6 documents showing local moves from January, 1965 through June, 1967 were presented as reflecting all of the moves performed. As to Lake Wales (docket no. 9652-UHGC), 3 documents showing local moves during the first three months of 1967 were presented reflecting all of the moves performed. The applicant’s place of business is peculiarly located approximately half way between the cities of Bartow and Winter Haven. Whether the applicant could provide deliveries to or from its warehouse is still subject to determination, but not necessary for the purpose of this order.
From the foregoing, the commission concludes that the applicant has shown it was in a “substantial and continuous operation” prior to August 4, 1967 in the cities of Bartow and Winter Haven, but was not so engaged in the city of Lake Wales.
It is therefore ordered that the applications of Ivory Brothers Transfer & Storage Company, P. O. Box 822, Bartow, in docket nos. 9460-UHGC and 9649-UHGC, be and the same are hereby granted and certificate of public convenience and necessity no. 238-MH be and the same is hereby authorized to be issued to Ivory Brothers Transfer & Storage Company, in docket no. 9460-UHGC, *127authorizing the transportation of household goods in the city of Bartow and its suburban territory, and that certificate of public convenience and necessity no. 239-MH be and the same is hereby authorized to be issued to Ivory Brothers Transfer & Storage Company, docket no. 9649-UHGC, so as to authorize the transportation of household goods within the city of Winter Haven and its suburban territory.
It is further ordered that the applicant comply with this commission’s rules pertaining to household goods carriers.
It is further ordered that the application of Ivory Brothers Transfer & Storage Company, P. O. Box 822, Bartow, in docket no. 9652-UHGC, for authority to transport household goods in Lake Wales and its suburban territory be and the same is hereby denied.